Pre-Interview Communication Appendix
This is in response to the Patent Application filed 8/20/2019 wherein claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 4/9/2021 is acknowledged. Applicant’s reply filed 4/9/2021 did not, however, include an election of the species listed in requirement for restriction/election mailed 2/10/2021.
During a telephone conversation with James Farmer on 4/20/2021, an election was made without traverse to prosecute Species B (shown in Figures 3-4D).
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/9/2021.
Claims 1-14 are examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robic et al. (US 2017/0226934).
Regarding Independent Claim 1, Robic teaches (Figures 1-7) a gas turbine engine (1, 2, 3, 4, 5; see Figures 4-5), comprising:
a low speed spool (at 10; see Figures 4-5);
a first compressor (1), a turbine (5) and a generator (7) rotationally coupled via the low speed spool (at 10; see Figures 4-5);
a high speed spool (2, 20, 4; see Figures 4-5); and

Regarding Claim 2, Robic teaches the invention as claimed and as discussed above. Robic further teaches (Figures 1-7) wherein the motor (8) is configured to receive power (via w3 and w2; see Figures 4-5) from the generator (7) to drive (via shaft 20; see Figures 4-5 and Paragraphs 0042-0043) the second compressor (2).
Regarding Claim 3, Robic teaches the invention as claimed and as discussed above. Robic further teaches (Figures 1-7) a storage device (9) configured to drive (via w6, 8, and 20; see Figures 4-5 and Paragraphs 0042-0043) the second compressor (2).
Regarding Claim 4, Robic teaches the invention as claimed and as discussed above. Robic further teaches (Figures 1-7) wherein the first compressor (1) is a low pressure compressor (see Figures 4-5, Paragraph 0029 and Paragraph 0043) and the second compressor (2) is a high pressure compressor (see Figures 4-5 and Paragraph 0029), the high pressure compressor (2) configured to compress air received from (see Figures 4-5 and Paragraph 0006) the low pressure compressor (1) when driven by the motor (8).

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derouineau (US 2006/0042252).
Regarding Independent Claim 7, Derouineau teaches (Figures 1-3) a power system for an aircraft (abstract and Paragraph 0002), comprising:
a first engine (see 102 in Figure 2, which may be implemented as the three-spool engine 302 shown in Figure 3; see Figures 2-3 and Paragraph 0032) having
	a first low speed spool (326),
	a first low pressure compressor (314), a first turbine (320) and a first generator (104-3; see Figures 2-3 and Paragraph 0034) rotationally coupled via the first low speed spool (314),
	a first high speed spool (324), and

	a second engine (see 202 in Figure 2, which may be implemented as the three-spool engine 302 shown in Figure 3; see Figures 2-3 and Paragraph 0032) having
			a second low speed spool (326),
a second low pressure compressor (314), a second turbine (320) and a second generator (104-3; see Figures 2-3 and Paragraph 0034) rotationally coupled via the second low speed spool (314),
a second high speed spool (324), and
a second high pressure compressor (316) and a second motor (104-1; see Figures 2-3 and Paragraph 0019) rotationally coupled via the second high speed spool (324; see Figures 2-3 and Paragraph 0018).
When reading the preamble in the context of the entire claim, the recitation “for a rotary wing aircraft” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Robic et al. (US 2017/0226934) in view of Hield et al. (US 5,694,765).
Regarding Claim 5, Robic teaches the invention as claimed and as discussed above. Robic does not teach an intra-engine power control configured to direct power from the generator to the motor.
Hield teaches (Figures 1-8) an intra engine power control (210) configured to direct power from (see Column 8, lines 4-43 and Figure 7) the generator (the electrical machine 224 which may be operated as a generator; see Figure 7 and Column 8, lines 4-34) to the motor (the electrical machine 222 which may be operated as a motor; see Figure 7 and Column 8, lines 4-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Robic to include the intra-engine power control configured to direct power from the generator to the motor, as taught by Hield, in order to improve the engine’s in-flight relight characteristics, improve engine part speed performance, and assist in ground starting (see abstract of Hield).
Regarding Claim 6, Robic in view of Hield teaches the invention as claimed and as discussed above. Robic in view of Hield does not teach, as discussed so far, an intra-engine connection configured to electrically couple the generator to the motor.
Hield teaches (Figures 1-8) an intra-engine connection (212, 214) configured to electrically couple (see Figure 7 and Column 8, lines 31-34) the generator (the electrical machine 224 which may be operated as a generator; see Figure 7 and Column 8, lines 4-34) to the motor (the electrical machine 222 which may be operated as a motor; see Figure 7 and Column 8, lines 4-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Robic in view of Hield to include the intra-engine connection configured to electrically couple the generator to the motor, as taught by Hield, for the same reasons discussed above in claim 5.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Derouineau (US 2006/0042252) in view of Robic et al. (US 2017/0226934).
Regarding Claim 8, Derouineau teaches the invention as claimed and as discussed above. Derouineau does not teach, as discussed so far, wherein the first generator is configured to drive the first high pressure compressor via the first motor.
Robic teaches (Figures 1-7) a first generator (7) that is configured to drive (see Figures 4-5) a high pressure compressor (2) via a first motor (8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Derouineau to include the first generator being configured to drive the high pressure compressor via the first motor, as taught by Robic, in order to distribute the power between .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Derouineau (US 2006/0042252) in view of Robic et al. (US 2017/0226934) as applied to claim 8 above, and further in view of Morgan (US 2013/0139518).
Regarding Claim 9, Derouineau in view of Robic teaches the invention as claimed and as discussed above. Derouineau in view of Robic does not teach, as discussed so far, wherein the first generator is configured to drive the second high pressure compressor via the second motor.
Morgan teaches (Figures 1-2) wherein a first generator (28) of a first low speed spool (22; see Figures 1-2) is configured to drive (via 36; see Figure 2 and Paragraph 0018) a second high pressure compressor (12; see Figures 1-2 and Paragraphs 0017-0018) via a second motor (38) on a high speed spool (18; see Figures 1-2 and Paragraphs 0017-0018).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Derouineau in view of Robic to have the first generator being configured to drive the second high pressure compressor via the second motor, as taught by Morgan, in order to extract power from one engine and transfer the power to another engine to improve fuel efficiency and increase the compressor stall margin, to allow for better acceleration time (see Paragraphs 0018-0019 of Morgan).
Regarding Claim 10, Derouineau in view of Robic and Morgan teaches the invention as claimed and as discussed above. Derouineau in view of Robic and Morgan does not teach, as discussed so far, wherein the second generator is configured to drive the second high pressure compressor via the second motor.
Robic teaches (Figures 1-7) an engine (see Figures 4-5) including a generator (7) that is configured to drive (see Figures 4-5) a high pressure compressor (2) via a motor (8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Derouineau to have the generator being configured to drive the high .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Derouineau (US 2006/0042252) in view of Hield et al. (US 5,694,765).
Regarding Claim 11, Derouineau teaches the invention as claimed and as discussed above. Derouineau does not teach, as discussed so far, a first intra-engine power control configured to electrically couple the first generator to the first motor.
Hield teaches (Figures 1-8) an engine (10) having an intra engine power control (210) configured to electrically couple (via 212, 214; see Figure 7 and Column 8, lines 31-34) a generator (the electrical machine 224 which may be operated as a generator; see Figure 7 and Column 8, lines 4-34) to a motor (the electrical machine 222 which may be operated as a motor; see Figure 7 and Column 8, lines 4-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Robic to include the use of an the intra-engine power control configured to electrically couple the generator to the motor, as taught by Hield, in order to improve the engine’s in-flight relight characteristics, improve engine part speed performance, and assist in ground starting (see abstract of Hield).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Derouineau (US 2006/0042252) in view of Morgan (US 2013/0139518).
Regarding Claim 12, 
Morgan teaches (Figures 1-2) an inter-engine power control (36) configured to electrically couple (see Figure 2) a first generator (28) of a first engine (10) to a second motor (38) of a second engine (30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Derouineau in view of Robic to include the inter-engine power control configured to electrically couple the first generator to the second motor, as taught by Morgan, in order to extract power from one engine and transfer the power to another engine to improve fuel efficiency and increase the compressor stall margin, to allow for better acceleration time (see Paragraphs 0018-0019 of Morgan).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Derouineau (US 2006/0042252) in view of Morgan (US 2013/0139518) as applied to claim 12 above, and further in view of Hield et al. (US 5,694,765).
Regarding Claim 13, Derouineau in view of Morgan teaches the invention as claimed and as discussed above. Derouineau in view of Morgan does not teach, as discussed so far, a second intra-engine power control configured to electrically couple the second generator to the second motor.
Hield teaches (Figures 1-8) an engine (10) having an intra engine power control (210) configured to electrically couple (via 212, 214; see Figure 7 and Column 8, lines 31-34) a generator (the electrical machine 224 which may be operated as a generator; see Figure 7 and Column 8, lines 4-34) to a motor (the electrical machine 222 which may be operated as a motor; see Figure 7 and Column 8, lines 4-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Robic to include the use of an the intra-engine power control configured to electrically couple the generator to the motor, as taught by Hield, in order to improve the engine’s in-flight relight characteristics, improve engine part speed performance, and assist in ground starting (see abstract of Hield).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Derouineau (US 2006/0042252) in view of Morgan (US 2013/0139518) and Hield et al. (US 5,694,765) as applied to claim 13 above, and further in view of Robic et al. (US 2017/0226934).
Regarding Claim 14, Derouineau in view of Morgan and Hield teaches the invention as claimed and as discussed above. Derouineau in view of Morgan and Hield does not teach, as discussed so far, a storage device configured to direct power to at least one of the first motor and the second motor.
Robic teaches (Figures 1-7) a storage device (9) configured to direct power to a motor (8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Derouineau in view of Morgan and Hield to include the storage device configured to direct power to the motor, as taught by Robic, in order to provide and transmit energy to the electric motor if the power drawn from the LP shaft is insufficient or less then the power sought (see Paragraph 0042 of Robic).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741